DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species embodiments of 1 a) Figure 2 and 2b) Figure 7 in the reply filed on 11/18/2020 is acknowledged.  The traversal is on the ground(s) that there is no burden of search.  This is not found persuasive because as stated in the requirement for restriction dated 9/18/2020, the species represent mutually exclusive embodiments that have different modes of operation and are not obvious variants based on the current record, which furthermore require different search strategies and/or search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/2020.  Claims 1-8 were previously withdrawn as noted in the requirement for restriction dated 9/18/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Keen (US PGPub 2019/0099833 A1).
With regard to claim 9, Applicant’s admitted prior art teaches that a simultaneous laser welding apparatus comprising a laser bank for outputting from a laser source laser light through a plurality of laser delivery bundles through a waveguide to a plurality of work pieces to be welded, wherein each said laser delivery bundle is comprised of at least a laser delivery optical fiber and wherein the system is connected to a controller (figure 1).
Applicant’s admitted prior art does not explicitly disclose a light source or a sensor as claimed.
Keen teaches that it was known in laser apparatuses, including welding devices (paragraph 2, line 4) to direct light through the delivery end of the a laser delivery optical fiber (paragraph 4, paragraph 81) to a sensor positioned within said laser bank for sensing light directed through the laser delivery optical fiber (paragraph 9-10), wherein the sensor relays the sensed light output to a controller (paragraph 98-100).  In this case, the light source of Keen is the reflecting surface of the laser irradiated substrate, which is located downstream of a delivery end of the laser delivery optical fiber.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the light source and sensor of Keen in the apparatus of Applicant’s admitted prior art.  The rationale to do so would have been the motivation provided by the teaching of Keen, that to include the apparatus 

With regard to claim 10, Keen teaches a bandpass filter in front of the sensor (paragraph 96).
It would have been obvious to one of ordinary skill in the art at the time of the invention to filter the light through a bandpass filter prior to reaching the sensor as in the teaching of Keen.  The rationale to do so would have been the motivation provided by the teaching of Keen that to use such a bandpass filter predictably results in the ability to improve the signal to noise ratio if the characteristic feature in the electronic signal occurs at a characteristic frequency where the center frequency of the bandpass filter is set to the characteristic frequency (paragraph 96, line 4-10).  

With regard to claim 11, Keen discloses the reflective light source is the surface of the irradiated substrate, therefore being located between the delivery end of the fiber and a body of a given workpiece, where it would have been obvious to include the components of Keen in the apparatus of Applicant’s admitted prior art for the reasons stated in the rejection of claim 9 above.

With regard to claim 15, the examiner notes that the claims pertain to an apparatus.  As the apparatus of Applicant’s admitted prior art in view of Keen include all the components required to adjust the laser light intensity when the sensor senses that the light emitted by the light source is unsatisfactory, arranged in a configuration that would have been capable of carrying out applicant’s intended method, the apparatus of the prior art is found to read on applicant’s claimed invention.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654.  The examiner can normally be reached on weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746